NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                                              SEP 12 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
HORACIO CANDIA,                                  No.   16-16286

              Plaintiff-Appellant,               D.C. No. 3:13-cv-04211-RS

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                         Submitted September 10, 2018**


Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Horacio Candia appeals pro se the district court’s decision affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Commissioner of Social Security’s partially favorable determination regarding

Candia’s application for supplemental security income under Title XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     Substantial evidence supports the ALJ’s determination of Candia’s

onset date of disability. See Molina v. Astrue, 674 F.3d 1104, 1110-11 (9th Cir.

2012) (explaining that we must uphold the ALJ when substantial evidence supports

the ALJ’s findings). The ALJ concluded that Candia was disabled as of January 11,

2011. This onset date was based on a reasonable inference from the medical

records based on when Candia sought treatment from Dr. Tarver.1 See id. The

ALJ’s rejection of Candia’s asserted onset date of February 25, 2009 is supported

by the record. Prior to January 11, 2011, the medical records contain several

opinions indicating Candia had only mild to moderate mental health limitations.

Although the ALJ did not discuss the diagnoses or potential diagnoses of Dr.

Greenberg, Dr. Strauss, and Dr. Chapman in its assessment, this failure was not


      1
        Candia does not specifically challenge the ALJ’s failure to obtain the
opinion of a medical expert to establish his disability onset date. However, the ALJ
did not err in this respect because there are no allegations that the medical record is
incomplete or inadequate to make a determination of the disability onset date. See
Wellington v. Berryhill, 878 F.3d 867, 874 (9th Cir. 2017) (holding that an ALJ is
not obligated to consult with a medical expert to determine the onset date if “a
relatively complete medical chronology of the claimant’s condition during the
relevant time period is available.”) (internal quotation marks omitted).

                                           2
error, because none of the doctors indicated the severity of Candia’s mental health

limitations nor did they opine on any functional limitations caused by the mental

health limitations. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012)

(explaining that the ALJ does not err by failing to discuss records that are “neither

significant nor probative”) (citation omitted).

      2.     Even assuming that the ALJ improperly questioned Candia about

pending criminal matters, the record as a whole does not establish that the ALJ was

biased. See Bayliss v. Barnhart, 427 F.3d 1211, 1215-16 (9th Cir. 2005) (noting

that to establish bias, “the ALJ’s behavior, in the context of the whole case, [had to

be] so extreme as to display clear inability to render fair judgment”) (quoting

Rollins v. Massanari, 261 F.3d 853, 858 (9th Cir. 2001)) (internal quotation marks

omitted). In addition to providing two supplemental hearings to obtain medical

expert opinions regarding additional medical evidence, the ALJ concluded that

Candia’s limitations were more significant than provided in several medical

opinions, and arguably even Candia’s own testimony.2

      AFFIRMED.

      2
        Candia did not argue in his opening brief that the medical or vocational
experts were improperly influenced by the ALJ’s questioning of Candia regarding
his criminal case. Therefore, this issue is waived. See Carmickle v. Comm’r, Soc.
Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (explaining that the claimant
waives an issue by failing to specifically brief it in their opening brief).

                                          3